DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-31 and 34-40is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2018/0321393).
With regards to claim 23, Wu discloses a scintillator material (Abstract), comprising:
[0127] comprising at least one alkaline-earth metal including Mg, Ca, Sr, Ba, or a combination thereof [0127][0140]; ,
said alkaline-earth metal halide being doped with a dopant that activates scintillation of the scintillator [0065][0127] and a co-dopant comprising Sm2+ ([0063][0065]; Samarium), wherein the dopant is different from the co-dopant; said alkaline-earth metal halide comprising a halogen including Br, Cl, I, or a combination thereof [0065].

With regards to claim 24 Wu discloses the scintillator material of claim 23, wherein the alkaline-earth metal halide comprises at least two halogens [0141].

With regards to claim 25, Wu discloses the scintillator material of claim 23, wherein the dopant comprises Eu2+, Ce3+, Pr3+, Tl+, Yb2+, or a combination thereof. [0065]

With regards to claim 26, Wu discloses the scintillator material of claim 23, wherein the dopant is present in the alkaline-earth metal halide in a proportion of more than 0.2 mol% and less than 20 mol%. [0138]

With regards to claim 27, Wu discloses the scintillator material of claim 23, wherein the dopant includes Eu2+ present in the alkaline-earth metal halide [0065] in a proportion of more than 0.2 mol% and less than 10 mol% [0138].

With regards to claim 28, Wu discloses the scintillator material of claim 23, wherein Sm2+ is present in the alkaline-earth metal halide [0065] in a proportion of more than 0.01 mol% and less than 10 mol% [0138].

With regards to claim 29, Wu discloses the scintillator material of claim 23, wherein Sm2+ is present in the alkaline-earth metal halide [0065] in a proportion of at least 0.05 mol% and less than 2 mol% [0138].

With regards to claim 30, Wu discloses the scintillator material of claim 23, wherein the alkaline-earth metal halide comprises strontium iodide. [0132]

With regards to claim 31, Wu discloses the scintillator material of claim 30, wherein the dopant comprises Eu2+. [0132]

With regards to claim 34, Wu discloses the scintillator material of claim 23, comprising an optical absorption coefficient of less than 50% at a maximum scintillation emission wavelength. [0235]

With regards to claim 35, Wu discloses the scintillator material of claim 23, comprising a volume of greater than 1 cm3. [0226]

With regards to claim 36, Wu discloses the scintillator material of claim 23, comprising a thickness of at least 1.8 mm. [0226]

With regards to claim 37, Wu discloses the scintillator material of claim 23, wherein the scintillator material is transparent to scintillation light emitted at a depth of at least 2 mm in the scintillator material. [0199]

With regards to claim 38, Wu discloses the scintillator material of claim 23, wherein the scintillator material is monocrystalline. [0158]

With regards to claim 39, Wu discloses a radiation detector, comprising a scintillator including the scintillator material of claim 23. [0159]

With regards to claim 40, Wu discloses he radiation detector of claim 39, comprising a photodetector [0159] sensitive to a wavelength of greater than 670 nm [0200].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable Tyagi et al. (US 2015/0353822) hereinafter known as Tyagi, and further in view of Wu et al. (US 2018/0321393) hereinafter known as Wu.
With regards to claim 1, Tyagi discloses a scintillator material (Abstract; garnet-type scintillators), comprising;
a dopant ([0074]; Fig. 14B; GGAG-type ceramic or polycrystalline pellets with cerium (Ce) as the activator/dopant ion) that activates scintillation  and has a first emission wavelength ([0066] teaches that for cerium-doped GGAG-type scintillators, the emission wavelength is  at 550 nm using 350 nm excitation. See also [0188]) ; and a co-dopant having a second emission wavelength greater than the first emission wavelength ([0199] teaches of codopants that adds an extra emission peak. Such codopants are chromium (Cr) that adds an extra peak between 650 nm and 800 nm and codoping praseodymium doped GGAG with Cr adds an extra peak between 600nm and 800 nm (Fig. 15A-B), wherein:
the scintillator material is configured to emit at a first wavelength range  (Fig. 14A; about 450 nm to about 720 nm) and at a second wavelength range (Fig. 14A; about 650 nm to about 800 nm)  spaced apart from the first wavelength range, wherein the first wavelength range includes the first emission wavelength ([0197]; 550 nm), and the second emission wavelength range includes the second ([0199]; extra emission peak between about 650 nm and about 800 nm);
a wavelength of maximum emission of the scintillator material is in the second wavelength range ([0199]; 14A;  Fig. 14A; cerium-doped GGAG co-doped with chromium (Cr) has a maximum emission peak between about 650 nm and about 800 nm) and
Tyagi discloses that certain characteristics are desirable in scintillators such as a high scintillation light yield, fast scintillation kinetics (both in decay time and rise time), good energy resolution, a high degree of proportionality, and/or relative insensitivity to ambient light exposure.  Further, it is desirable to obtain a composition free or relatively free of electron/hole traps and other defects that might impede the scintillation process [0033].  The reference further teaches that codoping can change defect structures (e.g., shallow, room temperature, deep, and/or hole trap centers) in the scintillator material, which can affect such properties as the rise time and the light sensitivity of the crystals [0097]. Tyagi further teaches that trap centers (electron/hole traps) contribute to scintillation decay and rise time in GGAG:Ce crystals and codoping suppresses the said trap centers leading to constant rise time with constant temperature  [0185][0186].

Wu discloses optical scintillator material having a reduced afterglow [0062]. Wu discloses photoluminescent and scintillation decay curves for KCaI3:Eu2+ utilizing Zr4+ co-dopant. The Zr4+ co-dopant improves the energy resolution and light yield compared to noncodoped KCaI3:Eu2+.  Further, a beneficial effect of Zr4+ codoping is afterglow suppression from increased decay times. The prolonged decay time can be ascribed to the enhanced self-absorption effect because there is more overlapping between the optical absorption and the radioluminescence spectra of the Zr4+ codoped samples [0235].
In view of Wu, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize (or recognize the cerium-doped GGAG material that emits the first wavelength of 550 nm)  a scintillator material wherein self-absorption is higher at the first wavelength range than self absorption at the second wavelength range. The motivation is to suppress afterglow from cerium-doped GGAG which would lead to the enhancement of the Cr co-dopant generated second wavelength range, resulting in increased energy resolution.

With regards to claim 2, Tyagi, in view of Wu, discloses the scintillator material of claim 1, wherein the second wavelength range is greater than 670 nm. (Tyagi; [0199];  Fig. 14A; about 650 nm to about 800 nm)

With regards to claim 3, Tyagi, in view of Wu, discloses the scintillator material of claim 1, wherein the wavelength of maximum emission is greater than 700 nm. ([0199]; 14A;  Fig. 14A; cerium-doped GGAG co-doped with chromium (Cr) has a maximum emission peak around 705-710 nm)

With regards to claim 4, Tyagi, in view of Wu, discloses the scintillator material of claim 1, wherein the scintillator material comprises a metal halide. (Wu; [0127])

With regards to claim 5, Tyagi, in view of Wu, discloses the scintillator material of claim 4, wherein the metal halide comprises an alkaline earth metal, an alkali metal, or any combination thereof. (Wu; [0127])

With regards to claim 6, Tyagi, in view of Wu, discloses the scintillator material of claim 4, wherein the metal halide comprises an alkaline earth metal including Mg, Ca, Sr, Ba, or a combination thereof. (Wu; [0140]; calcium (Ca))

With regards to claim 7, Tyagi, in view of Wu, discloses the scintillator material of claim 6, wherein the metal halide further comprises an alkali metal including Li, Na, Rb, Cs, or a combination thereof. (Wu; [0139])

With regards to claim 8, Tyagi, in view of Wu, discloses the scintillator material of claim 4, wherein the metal halide comprises a halogen including Cl, Br, I, or any combination thereof. (Wu; [0141])

With regards to claim 9, Tyagi, in view of Wu, discloses the scintillator material of claim 1, wherein the dopant comprises a lanthanide. (Tyagi; [0046][0075]; Cerium and Praseodymium)

With regards to claim 10, Tyagi, in view of Wu, discloses the scintillator material of claim 1, wherein the dopant comprises Eu2+, Ce3+, Pr3+, Tl+, Yb2+, or any combination thereof. (Tyagi; [0097]; Ce3+ and Pr3)

With regards to claim 11, Tyagi, in view of Wu, discloses the scintillator material of claim 1, wherein the co-dopant is capable of being excited by an excited dopant. (Tyagi; [0199])

With regards to claim 12, Tyagi, in view of Wu, discloses the scintillator material of claim 1, wherein the co-dopant comprises a lanthanide. (Tyagi; [0046][0075]; Cerium and Praseodymium)

With regards to claim 13, Tyagi, in view of Wu, discloses the scintillator material of claim 12, wherein the co-dopant comprises Sm3+. (Tyagi; [0156]; Sm3+  )

With regards to claim 14, Tyagi, in view of Wu, discloses the scintillator material of claim 1, wherein the dopant is present in the scintillator material in a proportion greater than 0.2 mol% and less than 20 mol%. (Wu; [0138])

With regards to claim 15, Tyagi, in view of Wu, discloses the scintillator material of claim 1, wherein the co-dopant is present in the scintillator material in a proportion greater than 0.01 mol% and less than 10 mol%. (Wu; [0138])

With regards to claim 16, Tyagi, in view of Wu, discloses a radiation detector (Tyagi; [0038]), comprising a scintillator including the scintillator material of claim 1.

With regards to claim 17, Tyagi, in view of Wu, discloses the radiation detector of claim 16, further comprising a photodetector sensitive to a wavelength in the second emission wavelength range. (Tyagi; [0047])

With regards to claim 18 , Tyagi discloses a scintillator material (Abstract; garnet-type scintillators), comprising;
a dopant ([0074]; Fig. 14B; GGAG-type ceramic or polycrystalline pellets with cerium (Ce) as the activator/dopant ion) that activates scintillation  and has a first emission wavelength ([0066] teaches that for cerium-doped GGAG-type scintillators, the emission wavelength is  at 550 nm using 350 nm excitation. See also [0188]) ; and a co-dopant, and
([0199]; praseodymium)  that is different from the dopant and a second emission having a second emission wavelength greater than the first emission wavelength ([0199] teaches of codopants that adds an extra emission peak. Such codopants are chromium (Cr) that adds an extra peak between 650 nm and 800 nm and codoping praseodymium doped GGAG with Cr adds an extra peak between 600nm and 800 nm (Fig. 15A-B), wherein:
the scintillator material is configured to emit at a first wavelength range  (Fig. 14A; about 450 nm to about 720 nm) and at a second wavelength range (Fig. 14A; about 650 nm to about 800 nm)  spaced apart from the first wavelength range, wherein the first wavelength range includes the first emission wavelength ([0197]; 550 nm), and the second emission wavelength range includes the second emission wavelength ([0199]; extra emission peak between about 650 nm and about 800 nm);
a wavelength of maximum emission of the scintillator material is in the second wavelength range ([0199]; 14A;  Fig. 14A; cerium-doped GGAG co-doped with chromium (Cr) has a maximum emission peak between about 650 nm and about 800 nm) and
obtain a composition free or relatively free of electron/hole traps and other defects that might impede the scintillation process [0033].  The reference further teaches that codoping can change defect structures (e.g., shallow, room temperature, deep, and/or hole trap centers) in the scintillator material, which can affect such properties as the rise time and the light sensitivity of the crystals [0097]. Tyagi further teaches that trap centers (electron/hole traps) contribute to scintillation decay and rise time in GGAG:Ce crystals and codoping suppresses the said trap centers leading to constant rise time with constant temperature  [0185][0186].
Tyagi does not explicitly disclose a scintillator material comprising a metal halide and self-absorption of the scintillator material is higher at the first wavelength range than self absorption at the second wavelength range.
Wu discloses optical scintillator material having a reduced afterglow [0062]. Wu discloses photoluminescent and scintillation decay curves for KCaI3:Eu2+ utilizing Zr4+ co-dopant. The Zr4+ co-dopant improves the energy resolution and light yield compared to noncodoped KCaI3:Eu2+.  Further, a beneficial effect of Zr4+ afterglow suppression from increased decay times. The prolonged decay time can be ascribed to the enhanced self-absorption effect because there is more overlapping between the optical absorption and the radioluminescence spectra of the Zr4+ codoped samples [0235]. Additionally, Wu discloses a metal halide scintillator (Abstract).
In view of Wu, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize (or recognize the cerium-doped GGAG material that emits the first wavelength of 550 nm)  a scintillator material wherein self-absorption is higher at the first wavelength range than self absorption at the second wavelength range. The motivation is to suppress afterglow from cerium-doped GGAG which would lead to the enhancement of the Cr co-dopant generated second wavelength range, resulting in increased energy resolution.
In view of Wu, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize/modify Tyagi with a metal halide scintillator for the advantages of strong X-ray absorption and high carrier transport efficiency that is required in such fields as medical imaging, oil exploration and container or baggage scanning.

With regards to claim 19, Tyagi, in view of Wu, discloses the scintillator material of claim 18, wherein the metal halide comprises an alkaline earth metal including Mg, Ca, Sr, Ba, or a combination thereof. (Wu; [0127]; calcium (Ca))

With regards to claim 20, Tyagi, in view of Wu, discloses the scintillator material of claim 18, wherein the dopant comprises Eu2+, Ce3+, Pr3+, Tl+, Yb2+, or any combination thereof. (Tyagi; [0097]; Ce3+ and Pr3)

With regards to claim 21, Tyagi, in view of Wu, discloses the scintillator material of claim 20, wherein the co-dopant comprises Sm3+. (Tyagi; [0156]; Sm3+  )

With regards to claim 22, Tyagi, in view of Wu, discloses the scintillator material of claim 18, wherein the second wavelength range is greater than 670 nm. (Tyagi; [0199];  Fig. 14A; about 650 nm to about 800 nm)

Allowable Subject Matter
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 32, the prior art of record does not specifically disclose the scintillator material of claim 23, wherein the alkaline-earth metal halide comprises strontium ionide, Eu2+ being the dopant present in the alkaline-earth metal halide in a proportion of more than 0.2 mol% and less than 10 mol%, Sm2+ being present in the alkaline-earth metal halide in a proportion of more than at least 0.05 mol% and at most 1 mol%.
With regards to claim 33, the prior art of record does not specifically disclose the scintillator material of claim 23, represented by a formula selected from the group consisting of:
- Sr(1-x-y)EuxSmyl2(1-u-v)Br2uCl2v, wherein 0 < x < 0.2, 0 < y < 0.1, 0 < u < 0.5, 0 < v < 0.5, and (u+v) > 0.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blahuta et al. (US 2021/0147748)
Cooke et al. (US 2008/0128624)
Wu et al. (US 2019/0250286)
Bourrett-Courchesne et al. (US 2009/0166585)
Brecher et al. (US 7,759,645)
Jin et al. (US 2019/0256769)
LaCourse et al. (US 2012/0085972)
Srivastava et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884